Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 10-13, and 15- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dandurand (UGPub 2016/0200378) in view of Courtemanche (PGPub 2002/0153774).
Regarding claims 1 and 13, Dundurand teaches a track assembly 14, 114.3, 114.4 (see Figures 45A-46B), to be mounted to a rotatable rear axle of a vehicle, the rotatable rear axle being structured for mechanical attachment of a wheel thereto (see paragraph [0241], track assemblies are configured to replace the rear drive wheels of an ATV at the rear axle).  The track assembly comprises a frame (shown in Figure 43 for mounting slide rails 33, idlers 26, 30, and tensioners) having a front, a rear, a bottom, a left side, and a right side (see Figure 43); a drive wheel (unnumbered in Figure 45A;  element 22 in Figure 43; also see para [0095], lines 1-2) rotationally mounted to the frame for rotation about a drive wheel axis positioned in a vertical drive wheel plane.  The drive wheel has a peripheral surface.  The drive wheel is structured to be attached to the axle of the vehicle when the wheel is removed (also shown in Figure 45A, the largest, unnumbered, wheel on the track assembly 114.3 is mounted to the rear drive axle of the AVT); a front idler wheel assembly mounted at the front of the frame for rotation about a front idler wheel assembly axis parallel to the drive wheel axis (see Figure 43; in Figure 2, the reference numerals 33.1-33.2 indicates front idlers), the front idler wheel assembly having a peripheral surface; a rear idler wheel assembly 26.1-26.4 mounted at the rear of the frame for rotation about a rear idler wheel assembly axis parallel to the drive wheel axis, the rear idler wheel assembly having a peripheral surface; and a track 21 having an inner surface facing the drive wheel, and an outer surface opposite the inner surface, the outer surface having a plurality of traction lugs 58 (throughout the specification, see para [0079], lines 1-8) distributed along the outer surface.  The track 21 includes a plurality of longer transverse reinforcement rods 45 distributed therethrough, and an embodiment including a plurality of shorter transverse reinforcement rods 45 distributed therethrough (see para [0135], lines 1—11), the shorter transverse reinforcement rods being shorter in length than the longer transverse reinforcement rods.  The longer rods provide more support while the shorter rods generate less noise in the track.  Each of the longer and shorter transverse reinforcement rods are aligned along at least a part of the track length with at least one of the traction lugs.  The drive wheel, the front idler wheel assembly and the rear idler wheel assembly are positioned relative to the frame to support the track around the drive wheel peripheral surface, the front idler wheel assembly peripheral surface, and the rear idler wheel assembly peripheral surface (see Figure 43).  The track is in driving engagement with the drive wheel, and at least one of the front idler wheel assembly and the rear idler wheel assembly is selectively movable between a plurality of longitudinally-distributed tension positions to tension the track (in Figure 2).  The rear idlers 26.1-26.4, shown in Figure 2, are mounted within a longitudinal slot in the frack frame, which allows for longitudinal adjustment of the idlers that can assist in tensioning the track (discussed in para [0096], lines 1-11).  Figure 45A shows a vertical drive wheel plane (transverse plane at the axle of the drive wheel which engages the inside of the top run of the track) positioned rearwardly from the front end of the slider rails (sliders are taught to extend essentially the entire length between the front and rear idlers).
Dandurland discusses shorter and longer transverse reinforcement rods as being possible shapes for the reinforcement rod structure (paragraphs [0135]-[137]).  It also teaches “longitudinally-adjacent ones of the transverse stiffening rods 36I-36N may be different from one another, i.e. may have at least one characteristic, such as shape or material, that is different” (para [0157], lines 1-4).  Since Dandurland teaches one variation is rod shape is to make the rods shorter, it teaches or, at least, it would have been obvious to make longitudinally adjacent ones of the transverse stiffening rods shorter than the adjacent longer ones, in view of the collective teachings of Dandurland, including the teaching that all features of the different embodiments can be combined, in order to reduce noise generated in the tracks while also providing adequate support with the longer rods.
Dandurand shows an L-shaped clip mounted to the track (clip 39i is shown in Figure 8), but fails to discuss the clip in detail.  Dandurand does teach that the clips 39 form slides that engage rails 33(1, 33(2) (two rails 33(1), 33(2) are shown in Figures 2, 36 and 37), to reduce friction (see para [0098], lines 1-12).   
Courtemanche shows L-shaped clips 12 mounted along two rows of openings in the track 10 (see para [0020]).  Each clip 12 of the first plurality of L-shaped clips (positioned in the first row of openings) passes with each revolution of the track around the frame of the track assembly between the left slide rail and the track, each clip of the first plurality of L-shaped clips having an upstanding L-portion extending from the track toward the frame of the track assembly (see Figures 1-3; para [0017]); and a second plurality of L-shaped clips (the two rows if clips are described) mounted to the track such that each clip of the second plurality of L-shaped clips passes with each revolution of the track around the frame of the track assembly between the right slide rail and the track, each clip of the second plurality of L-shaped clips having an upstanding L-portion extending from the track toward the frame of the track assembly. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the Dandurand track with two rows of clips, as taught by Courtemanche, in order to reinforce the track and reduce friction along the slide rails.   Each clip of the first and second pluralities of clips is mounted to the track over a longer transverse reinforcement rod of the plurality of longer transverse reinforcement rods (clips are present at transverse rods 22; see para [0014], lines 9-11).  
Regarding claim 2, 6, 7, and 19, while the ranges of these claims are not specifically mentioned in Dandurand, they are considered optimum operating ranges, and are, therefore, rendered obvious in view of the prior art. One having ordinary skill in the art at the time of the effective filing date of the claimed invention would understand that adjusting the frame length and height (claim 2), as well as length of frame to ground clearance ratio (claim 19), would be beneficial for accommodating vehicles of different sizes; that adjusting the distance that the rollers extend below the rail would be beneficial for reducing damage to the rail; adjusting the distance between traction lugs can be beneficial for accommodating different snow and ice conditions.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Regarding claim 4, Dandurand shows track assemblies having front, and rear idler wheels and a drive wheel contacting the track.  It also shows a plurality of mid-rollers, each mid-roller of the plurality of mid-rollers being connected to at least one of the left slide rail and the right slide rail to rotate about a mid-roller axis that defines a mid-roller plane with the drive wheel axis.  Although Dandurand shows mid-rollers, it specifically teaches that the track frame can includes more or less wheels than are shown (see para [0096], last 4 lines).  Therefore, it would have been obvious to one of ordinary skill in the art to eliminate the mid-rollers of the embodiment of Figure 45A, leaving only the front and rear idlers and the drive wheel, in order to reduce the overall weight of the track assembly.  
Regarding claim 5, Dandurlund shows mid-rollers and a relatively small angle between the 
mid-roller plane defining an angle with the vertical drive wheel plane.  While the angle of the roller plane relative to the vertical drive wheel angle is not specifically mentioned in Danderlund, it is considered an optimum operating range, and, therefore, is rendered obvious in view of the prior art. One having ordinary skill in the art at the time of the effective filing date of the claimed invention would understand that adjusting the distance of the midrollers from the vertical drive wheel angle would be beneficial to manipulate the shape of the track to accommodate different snow conditions.
Regarding claim 8, Dandurand teaches assembly has four rear idler wheels 26(1)-26(4).
Regarding claim 10, Dandurand teaches the front idler wheel assembly (seen in Figures 2 and 45A) has a front idler wheel assembly radius, the bottom surface of each of the left slide rail and the right slide rail has an upward curvature having an upward radius of curvature, the upward curvatures of the left slide rail and the right slide rail are sized such that the track bends around the front idler wheel assembly and the upward curvatures of the left and right slide rails about an effective wheel radius, and the effective wheel radius is greater than each of the front idler wheel assembly radius and the upward radius of curvature, in as much as applicant’s does (the front idler is mounted in front of and extends below the front end of the slide rail so it makes the effective wheel radius larger than either the idler wheel radius or the upward radius of curvature of the slide rail, as claimed).
Regarding claim 11, Dandurand teaches a track configuration where the drive wheel, the front idler wheel assembly,the rear idler wheel assembly, the bottom surfaces of the left and right slide rails, and the track are sized and positioned relative to each other such that when: the track assembly is mounted to the vehicle, the vehicle is traveling forward on flat level surface terrain covered with snow, , as seen in Figure 1, and the track is being driven by the drive wheel about a path around the drive wheel, the front idler wheel assembly, the left and right slide rails, and the rear idler wheel assembly, each traction lug in the plurality of the traction lugs enters the snow substantially perpendicular to the flat level surface terrain and remains perpendicular to the flat level surface terrain as the track travels about its path at least until that traction lug begins to exit the snow.
Regarding claim 12, the longer transverse reinforcement rods alternate with the shorter transverse reinforcement rods along a longitudinal direction in the track, as discussed with respect to claim 1 above.
Regarding claims 15 and 16, Courtemanche teaches positioning the upstanding L-portion of the clips positioned against lugs 18, 20.  In figure 2, it shows a rows of clips 12 in a row of openings that are positioned between two rows of lugs 18, 20.  At least a first sub-plurality of clips of the first plurality of L- shaped clips is positioned on a left side of the right slide rail, as seen in Figure 2, and the opposite side of the track 10 has a mirror image arrangement (a row of clips on the right side of the left row of lugs on the left side of the track).  While Figure 2 only shows the upstanding portion of clip 12 in contact with one of the lugs on the right side of the track, the clip is equally spaced between the right and left lugs on that side of the track so the lugs are equally effective if the upstanding portion abuts either lug 18, 20.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to position the clips to alternatingly abut both lugs 18, 20, in order to support both sides of the slide rail and prevent excessive wear on the inner row of lugs.   
Regarding claims 17 and 18, Dandurand teaches an All Terrain Vehicle having a rotatable rear axle that is structured for mechanical attachment of a wheel thereto, comprising the track assembly of claim 1, the track assembly being attached to the rear axle to support the vehicle on terrain (see Figure 45A).
Regarding claim 20, Dandurand shows, in Figure 45A, front and rear track assemblies, 114(1), 114(3), on frames that are approximately the same height.  It would have been obvious to make the front and rear frame assemblies the same or nearly the same (less that one inch different in height), as illustrated by Dandurand, in order to maintain the vehicle chassis level with the ground.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dandurand (UGPub 2016/0200378) and Courtemanche in further view of Bessette (USPN 8,312,945).
Dardurand lacks a dynamic traction device having one end connected to the frame and another end connected to the vehicle when the track assembly is in use.
Bessette teaches a track frame having a dynamic traction device 100 having one end connected to the frame and another end connected to the vehicle when the track assembly is in use.
It would have been obvious to one of ordinary skill in the art to provide Dandurand with a dynamic having one end connected to the frame and another end connected to the vehicle when the track assembly is in use, as taught by Bessette, in order to provide a simple and effective means to limit the angular movement of the track frame when in use.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dandurand (UGPub 2016/0200378) in view of Shaw (USPN 6,095,275).
Regarding claim 21, Dundurand teaches a track assembly 14, 114.3, 114.4 (see Figures 45A-46B), to be mounted to a rotatable rear axle of a vehicle, the rotatable rear axle being structured for mechanical attachment of a wheel thereto (see paragraph [0241], track assemblies are configured to replace the rear drive wheels of an ATV at the rear axle).  The track assembly comprises a frame (shown in Figure 43 for mounting slide rails 33, idlers 26, 30, and tensioners) having a front, a rear, a bottom, a left side, and a right side (see Figure 43); a drive wheel (unnumbered in Figure 45A; 22 in Figure 43; also see para [0095], lines 1-2) rotationally mounted to the frame for rotation about a drive wheel axis positioned in a vertical drive wheel plane, the drive wheel having a peripheral surface, the drive wheel being structured to be attached to the axle of the vehicle when the wheel is removed (also shown in Figure 45A, the largest, unnumbered, wheel on the track assembly 114.3 is mounted to the rear drive axle of the AVT); a front idler wheel assembly mounted at the front of the frame for rotation about a front idler wheel assembly axis parallel to the drive wheel axis (see Figure 43; in Figure 2, the reference numerals 33.1-33.2 indicates front idlers), the front idler wheel assembly having a peripheral surface; a rear idler wheel assembly 26.1-26.4 mounted at the rear of the frame for rotation about a rear idler wheel assembly axis parallel to the drive wheel axis, the rear idler wheel assembly having a peripheral surface; and a track 21 having an inner surface facing the drive wheel, and an outer surface opposite the inner surface, the outer surface having a plurality of traction lugs 58 (throughout the specification, see para [0079], lines 1-8) distributed along the outer surface.  The track 21 includes a plurality of longer transverse reinforcement rods 45 distributed therethrough, and an embodiment including a plurality of shorter transverse reinforcement rods 45 distributed therethrough (see para [0135], lines 1—11), the shorter transverse reinforcement rods being shorter in length than the longer transverse reinforcement rods.  The longer rods provide more support while the shorter rods generate less noise in the track.  Each of the longer and shorter transverse reinforcement rods are aligned along at least a part of the track length with at least one of the traction lugs.  The drive wheel, the front idler wheel assembly and the rear idler wheel assembly are positioned relative to the frame to support the track around the drive wheel peripheral surface, the front idler wheel assembly peripheral surface, and the rear idler wheel assembly peripheral surface (see Figure 43).  The track is in driving engagement with the drive wheel, and at least one of the front idler wheel assembly and the rear idler wheel assembly are selectively movable between a plurality of longitudinally-distributed tension positions to tension the track (in Figure 2).  The rear idlers 26.1-26.4, shown in Figure 2, are mounted within a longitudinal slot in the frack frame, which allows for longitudinal adjustment of the idlers that can assist in tensioning the track (discussed in para [0096], lines 1-11).  Figure 45A shows a vertical drive wheel plane (transverse plane at the axle of the drive wheel which engages the inside of the top run of the track) positioned rearwardly from the front end of the slider rails (sliders are taught to extend essentially the entire length between the front and rear idlers).
Dandurland discusses shorter and longer transverse reinforcement rods as being possible shapes for the reinforcement rod structure (paragraphs [0135] through [0137]), but does not specifically state that the longer and shorter rods are used together on a single track.  It does teach that “longitudinally-adjacent ones of the transverse stiffening rods 36I-36N may be different from one another, i.e. may have at least one characteristic, such as shape or material, that is different” (para [0157], lines 1-4).  Since Dandurland also teaches one variation in rod shape is to make the rods shorter, it would have been obvious to one of ordinary skill in the art to make longitudinally adjacent ones of the transverse stiffening rods shorter than the adjacent longer ones, in order to reduce noise generated in the tracks while also providing adequate support with the longer rods.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Dandurand as applied to claim 21 above, and further in view of Shaw (USPN 6,095,275).
Dandurand includes an embodiment in Figure 45A that does not appear to have a suspension (a damper or shock absorber) in the track assembly frame, however, it is not clear if it is suspensionless.
Shaw shows a rear track assembly that is similar to the track assembly of Figure 45A.  It clearly includes a solid frame that does not include an internal shock absorber.  Track tensioning is provided by adjusting the position of end rollers 48 (see Figure 3) and the track itself is suspended relative to the vehicle body, so a suspension within the frame is not necessary. 
	It would have been obvious to one of ordinary skill in the art to configure the track assembly of the embodiment of Figure 45A of Dandurand as a suspensionless frame, as taught by Shaw, in order to achieve a simpler track frame structure with limited moving parts that is less expensive and more reliable and durable.

Response to Arguments
Applicant's arguments filed 03/09/2022 have been fully considered but they are not persuasive. 
Applicant argues that Dandurand does not teach that the vertical drive wheel plane is positioned rearwardly from the front end of the left and right slide rails.  Applicant points to the structure of Figure 43, which includes a drive wheel at the front end of the track, forward of the front ends of the slide rails.  The examiner agrees that Figure 43 of Dandurand shows a track assembly where the drive wheel is forward of the front ends of the slide rails.  However, Figure 45A of Dandurand shows an alternative embodiment of track assembly, for an ATV, where the drive wheel (the wheel that contacts the inner side of the upper run of the track) is spaced rearward of the front idler wheel.  Dandurand explicitly states, in para [0242], that “any feature described herein with respect to the track system 14 of the snowmobile 10 may be applied to a track system 114i of the ATV 110 (Figure 45A shows the ATV embodiment having rear track assemblies 114(3)).  Since the slide rails disclosed extend to the front idler (as seen in Figure 2), the drive wheel plane in Figure 45A, which is rearward of the front idler wheel, would also be rearward of the front ends of the slide rails.  Therefore, that feature is taught by Dandurand and the rejection is being maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611